Matter of Government Empls. Ins. Co. v Boohit (2014 NY Slip Op 08139)





Matter of Government Empls. Ins. Co. v Boohit


2014 NY Slip Op 08139


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Renwick, J.P., Saxe, Moskowitz, DeGrasse, JJ.


13580N 260824/11

[*1] In re Government Employees Insurance Company, etc., Petitioner-Respondent,
vBineshwerie Boohit, et al., Respondents, Regina Brodie, et al., Additional Respondents-Appellants.


Epstein, Gialleonardo & Rayhill, Elmsford (Karen Queenan of counsel), for appellants.
Russo, Apozanaski & Tambasco, Melville (Susan J. Mitola of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered March 31, 2014, which, following a framed-issue hearing, granted petitioner's application to permanently stay an uninsured motorist arbitration, unanimously affirmed, without costs.
Petitioner established by admissible proof that a vehicle owned by additional respondent Regina Brodie and insured by additional respondent Nationwide Insurance Company was involved in the alleged accident. At the hearing, no objection was made to the admission of a police report containing the license plate number of the vehicle. Accordingly, the evidence is presumed to have been unobjectionable and any error is considered waived (CPLR 4017; Matter of Government Empls. Ins. Co. v Martin, 102 AD3d 523 [1st Dept 2013]). In any event, the contents of the police report were admissible under the present sense exception to the hearsay rule, as they were sufficiently corroborated by Brodie's and respondent Mohanee Boohit's testimony (see id.). No basis in the record exists to disturb the court's credibility determinations (see Matter of American Tr. Ins. Co. v Wason, 50 AD3d 609, 609-610 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 20, 2014
CLERK